FILED
                            NOT FOR PUBLICATION                             FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ERIC P. MATTSON,                                 No. 11-71021

               Petitioner - Appellant,           Tax Ct. No. 19245-09L

  v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Eric P. Mattson appeals pro se from the Tax Court’s decision, after a bench

trial, permitting the Commissioner of Internal Revenue (“Commissioner”) to

proceed with a collection action for tax years 2001 and 2002. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s legal

conclusions following a trial. Charlotte’s Office Boutique, Inc. v. Comm’r, 425

F.3d 1203, 1211 (9th Cir. 2005). We affirm.

      The Tax Court properly upheld the Commissioner’s proposed collection

action because, contrary to Mattson’s contention, the record indicates that the

underlying tax liabilities were not properly a part of Mattson’s collection due

process (“CDP”) hearing, as Mattson had an earlier opportunity to contest them.

See Treas. Reg. § 301.6330-1(e)(3) Q&A E11 (an Internal Revenue Service

(“IRS”) Appeals officer may consider the existence and amount of an underlying

tax liability as a part of a CDP hearing only if the taxpayer did not receive a

statutory notice of deficiency for the tax liability in question or otherwise have a

prior opportunity to dispute the tax liability); see also United States v. Zolla, 724

F.2d 808, 810 (9th Cir. 1984) (a notice of deficiency is valid, even if taxpayer does

not receive it, if it is mailed to taxpayer’s last known address; in the absence of

contrary evidence, postal and IRS forms are sufficient to establish that notices and

assessments were properly made).

      Moreover, even assuming that Mattson did not have an earlier opportunity to

contest the underlying tax liabilities, the Tax Court properly determined that the

Commissioner did not abuse his discretion in sustaining the proposed collection


                                           2
action in light of Mattson’s failure to attend the face-to-face CDP hearing or to

provide the IRS with any of the requested information, and Mattson’s refusal to

identify for the Tax Court any substantive basis for his contention that the IRS’s

assessments were erroneous. See Fargo v. Comm’r, 447 F.3d 706, 709 (9th Cir.

2006) (reviewing Commissioner’s actions for an abuse of discretion); see also

Zapara v. Comm’r, 652 F.3d 1042, 1045-46 (9th Cir. 2011) (“Tax Courts have the

authority to apply the full range of equitable principles generally granted to courts

that possess judicial powers.” (citation and internal quotation marks omitted)).

      The Tax Court did not abuse its discretion in imposing sanctions on Mattson

under 26 U.S.C. § 6673 for persisting in frivolous litigation. See Wolf v. Comm’r,

4 F.3d 709, 716 (9th Cir. 1993) (“When taxpayers are on notice that they may face

sanctions for frivolous litigation, the tax court is within its discretion to award

sanctions under section 6673.”).

      Mattson’s contention that the Tax Court acted in excess of its jurisdiction is

unpersuasive.

      AFFIRMED.




                                            3